Citation Nr: 1041055	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of surgical extraction of teeth numbers 2 and 5, 
claimed as due to Department of Veterans Affairs (VA) lack of 
proper care/negligence in providing surgical treatment on January 
27, 1994.          

2.  Entitlement to an initial rating greater than 10 percent for 
costochondritis.

3.  Entitlement to a disability rating greater than 10 percent 
for a scar, status post residual of a right lower lobe 
segmentectomy.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU)   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from March 1974 to March 1978.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2005 and January 2006 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Anchorage, Alaska.                   

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  During this hearing, the Veteran submitted a private 
medical statement from Dr. B.M. dated in November 2009 that was 
pertinent to his increased rating claims.  The Veteran waived his 
right to have Dr. B.M.'s statement initially considered by the 
RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the 
Board's remand of the Veteran's increased rating claims, initial 
consideration of this evidence should be undertaken by the RO.

With respect to the Veteran's 38 U.S.C.A. § 1151 claim, in March 
2010, the Board sought an opinion from the Veterans Health 
Administration (VHA).  See 38 C.F.R. § 20.901. Pursuant to this 
request, the Board received the VHA opinion dated in March 2010 
and it is associated with the claims file.

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Veterans Court) recently 
held that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Instead, the Court held that a TDIU claim is an 
attempt to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  

The record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
costochondritis and/or service-connected scar.  In light of Rice, 
this claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The issues of entitlement to an 
initial rating in excess of 10 percent for costochondritis, and 
entitlement to an evaluation in excess of 10 percent for a scar, 
status post residual of a right lower lobe segmentectomy, also 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The medical evidence of record preponderates against a 
finding that the Veteran has an additional disability, to include 
an oral antral fistula and/or methicillin-resistant 
Staphylococcus aureus (MRSA), which was caused by the surgical 
extraction of teeth numbers 2 and 5 in January 1994 at a VA 
facility, or that VA's actions constituted carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault, or that the Veteran has an additional 
disability which was the result of an event not reasonably 
foreseeable.    

2.  The medical evidence of record preponderates against a 
finding that the Veteran's surgical extraction for teeth numbers 
2 and 5 in January 1994 at a VA facility aggravated his pre-
existing sinusitis.   


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of surgical extraction of teeth numbers 2 and 5, 
performed on January 27, 1994, at a VA facility have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in February 2005 and in March 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence demonstrating that he experienced additional disability 
as a result of VA negligence and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting the Veteran's § 1151 claim.  Thus, any 
failure to develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate an 
§ 1151 claim was provided in February 2005 prior to adjudication 
of the Veteran's § 1151 claim in the currently appealed rating 
decision issued in January 2006; thus, this notice was timely.  
Because the appellant's claim is being denied in this decision, 
any question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
In March 2010, the Board sought a VHA opinion regarding the 
pertinent questions of whether the Veteran developed additional 
disability(ies), to include an oral antral fistula and/or MRSA, 
due to the surgical extraction of teeth numbers 2 and 5 in 
January 1994, and whether the January 1994 surgical extraction of 
teeth numbers 2 and 5 aggravated the Veteran's pre-existing 
sinusitis.  The VHA opinion was thorough in nature and provided 
findings adequate for adjudication of the Veteran's § 1151 claim.  
In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.



Factual Background

The issue before the Board is entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 (West 2002) for the residuals of 
surgical extraction of teeth numbers 2 and 5, performed on 
January 27, 1994, at a VA facility.  The Veteran contends that 
following his January 1994 surgery for extraction of teeth 
numbers 2 and 5, he developed an oral fistula which aggravated 
his pre-existing sinusitis.  He maintains that even after his 
initial fistula healed, he developed chronic fistulas which 
continued to aggravate his sinusitis and caused him to develop 
infections, including MRSA.   

VA Medical Center (VAMC) outpatient treatment records show that 
in February 1989, the Veteran was treated for a sinus infection.  
At that time, he stated that he had green drainage from his left 
nostril for the past four months.  The Veteran noted that one 
month ago, he had two teeth pulled from his left upper jaw.  X-
rays were taken of the Veteran's sinuses and were reported to 
show significant bilateral maxillary and ethmoid sinusitis with 
complete opacification of the right maxillary antrum.  Following 
the physical examination and a review of the x-rays, the examiner 
diagnosed the Veteran with chronic left maxillary sinusitis.  

VAMC outpatient treatment records show that on January 27, 1994, 
the Veteran sought treatment because his teeth hurt.  A physical 
examination showed that he had abscesses for teeth numbers 2, 5, 
11, and 20.  Teeth numbers 2 and 5 were surgically extracted.  
The Veteran denied any treatment for teeth numbers 11 and 20.  
The surgical extraction of tooth number 2 included the making of 
an envelope flap and closure with four sutures.  Prior to the 
surgery, the Veteran signed a consent form in which he was 
notified that the risks involved with his surgery were pain, 
bleeding, and infection.    

VAMC outpatient treatment records reflect that on October 13, 
1994, the Veteran sought treatment for complaints of drainage 
from the right side of his face.  The physical examination showed 
that the Veteran had an antral-oral fistula in the area of tooth 
number 2.  The Veteran was scheduled for closure of the area on 
October 31, 1994, but he failed to report.  

VAMC outpatient treatment records show that in December 1996, the 
Veteran requested a referral to visit a dentist because he was 
having pus and blood from his right upper gum.  The Veteran gave 
a history of multiple abscesses and tooth extractions, with the 
last one being two weeks earlier and was cleared with Keflex and 
"auto drainage."  

VAMC outpatient treatment records reflect that in September 2003, 
the Veteran requested treatment for sinusitis.  At that time, he 
stated that he had teeth extracted approximately nine years ago 
and had been suffering from sinus infections ever since.  

In a private medical statement from J.F.R., M.D., dated in April 
2004, Dr. R. stated that the Veteran had experienced sinus 
trouble since some teeth were pulled in 1994 at the VAMC.  The 
Veteran developed an infection in his right maxillary sinus 
called an oral antral fistula.  According to Dr. R., the Veteran 
previously only had an occasional sinusitis, approximately one 
time per year that required antibiotics, but in the last year, he 
had experienced more frequent sinusitis episodes.  Last summer, 
the Veteran had three sinusitis episodes with foul drainage 
throughout his nose and into his oral cavity from his nose on the 
right side through the fistula.  The physical examination of the 
Veteran's oral cavity showed that he was edentulous.  There was a 
pinpoint lesion in the area of the right upper second molar on 
the lateral aspect of the attached gingiva.  The Veteran's oral 
cavity mucosa was normal.  Indirect laryngoscopy revealed normal 
true vocal cords, epiglottis, and piriform sinuses.  The 
impression was of sinusitis, possibly being "seeded" by the 
oral cavity.  

VAMC outpatient records show that in December 2004, the Veteran 
was referred to the Otolaryngology Clinic for a possible 
oroantral fistula.  At that time, the Veteran stated that 
approximately 14 years ago, he had two upper right molars 
extracted and he subsequently had recurring problems with 
sinusitis.  Over the last three years, the Veteran indicated that 
he had experienced three episodes of sinusitis, which were 
associated with purulent drainage from this right superior 
gingival labial sulcus.  He also reported symptoms of allergic 
rhinitis.  In addition to his sinus complaints, the Veteran had a 
history of recurrent cellulitis and abscesses felt to be caused 
by MRSA, believed to be colonized in his nose.  The Veteran had 
been seen by the Infectious Disease Service and they were 
planning antimicrobial therapy for the MRSA.  The Veteran had 
also been seen in the Oral Maxillofacial Surgery Clinic where a 
CT scan was described as revealing erosion of the right maxillary 
sinus floor.  Following the physical examination, the examiner 
stated that there was no evidence of an orocutaneous fistula.  In 
an addendum to the record, the examiner reported that the Veteran 
had undergone a CT scan which revealed a small bony defect in the 
floor of the right maxillary sinus.  There was no obvious 
fistula.    

In February 2007, the Veteran underwent a VA examination.  At 
that time, x-rays were taken of the Veteran's sinuses.  The x-
rays were interpreted as showing minimal residual of sinusitis, 
which may be current or old.  No acute sinusitis with no 
air/fluid levels was demonstrated.  The sinuses were clear 
otherwise, except for the floor of the left maxillary antrum.  
Following the physical examination and a review of the x-rays, 
the examiner diagnosed the Veteran with an ancient episode of 
sinusitis, currently asymptomatic.  In addition, the examiner 
opined that the Veteran's episodes of sinusitis were less likely 
as not the result from his teeth extraction in February 1989.  
However, the Board notes that the examiner did not address the 
pertinent questions in this case involving the January 1994 
surgical extraction of teeth numbers 2 and 5.   

VAMC outpatient treatment records show that in August 2007, the 
Veteran was evaluated for complaints of bloody oral and nasal 
drainage.  The examiner noted that the Veteran had undergone a 
right oral and nasal drainage after maxillary tooth extraction 
approximately 17 years ago.  The Veteran had experienced multiple 
staph infections of the skin and right nose with subsequent 
drainage into the mouth.  Following the physical examination, the 
Veteran was diagnosed with an oral antral fistula, with previous 
right maxillary sinusitis.  In September 2007, he underwent 
surgery in order to close the oral antral fistula.  He also 
underwent a sinus endoscopic sinusectomy.     

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  At 
that time, he stated that following his January 1994 surgery for 
extraction of teeth numbers 2 and 5, he developed an oral fistula 
which aggravated his pre-existing sinusitis.  He contended that 
VA was negligent with respect to the January 1994 dental 
procedure.  However, according to the Veteran, his contention had 
not been verified by a physician.  

In March 2010, the Board sought a VHA opinion.  See 38 C.F.R. § 
20.901.  The VHA physician was requested to offer an opinion as 
to whether the Veteran developed additional disability(ies), to 
include an oral antral fistula and/or MRSA, due to the surgical 
extraction of teeth numbers 2 and 5 in January 1994.  If the 
Veteran had additional disability(ies), to include oral antral 
fistula and/or MRSA, the VHA physician was requested to provide 
an opinion as to whether the proximate cause of the additional 
disability(ies) was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on part of 
VA in furnishing the surgical treatment or (B) an event not 
reasonably foreseeable.  The Board also informed the VHA 
physician that it was noted in the Veteran's January 1994 consent 
form that the risks involved with the Veteran's surgery were 
pain, bleeding, and infection.  The Board requested that the VHA 
physician offer an opinion as to whether the reference to 
"infection" in that signed consent form was inclusive of an 
oral antral fistula.   The VHA physician was further requested to 
provide an opinion as to whether the January 1994 surgical 
extraction of teeth numbers 2 and 5 aggravated the Veteran's pre-
existing sinusitis.  If so, was the aggravation of the Veteran's 
pre-existing sinusitis the result of VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault in furnishing medical care or treatment.  Lastly, the VHA 
physician was requested to offer an opinion as to whether the 
Veteran's failure to report to the scheduled surgical closure of 
the oral antral fistula in October 1994 made him more susceptible 
to developing chronic oral antral fistulas.  In addition, would 
that surgery, if it had been successful, had made the Veteran 
less susceptible to developing chronic oral antral fistulas.        

Pursuant to this request, the Board received a VHA opinion from 
M.E.B., D.O., Otolaryngology at the Southern Arizona VA Health 
Care System in Tucson, Arizona, dated in March 2010.  In the 
opinion, Dr. B. stated that with respect to the first question of 
whether the Veteran developed additional disability(ies), to 
include an oral antral fistula and/or MRSA, due to the surgical 
extraction of teeth numbers 2 and 5 in January 1994, it was his 
opinion that the extraction of teeth 2 and 5 in January 1994 did 
not result in additional disability to the Veteran.  Dr. B. 
indicated that the oral antral fistula more likely than not was 
due to chronic underlying right maxillary sinusitis superimposed 
on chronically poor dentition with carious and abscessed teeth 
and resultant chronic inflammation and ostitis of the involved 
maxillary bone.  The MRSA was possibly due to the chronic sinus 
infection or abscess teeth, but it was unrelated to the 
extraction itself.  Dr. B. further opined that the oral antral 
fistula and/or MRSA were not reasonably foreseeable events, nor 
were they related to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on part of 
VA furnishing surgical treatment to the Veteran.  In regard to 
the consent form, Dr. B. stated that he was not an expert in oral 
surgery or dentistry, but that it was his opinion that an oral 
antral fistula could develop independent of an infection and that 
they often occurred together.  According to Dr. B., the 
possibility of developing an oral antral fistula could have been 
listed independently in the consent.  With respect to the 
Veteran's pre-existing sinusitis, Dr. B. opined that the January 
1994 extraction of teeth numbers 2 and 5 did not aggravate the 
Veteran's pre-existing sinusitis, nor was it due to negligence on 
part of VA.  Dr. B. stated that it was more likely than not that 
extracting the carious and abscessed teeth actually helped to 
treat the Veteran's chronic maxillary sinusitis by possibly 
reducing the odontogenic source of bacteria into the sinus.  In 
regard to the Veteran's failure to report to the scheduled 
surgical closure of the oral antral fistula in October 1994, Dr. 
B. opined that the Veteran's failure to report to the 
aforementioned surgery made him more susceptible to developing 
chronic oral antral fistulas and possibly chronic maxillary 
sinusitis.  According to Dr. B., if the surgery had been done and 
had been successful, it was more likely than not that the Veteran 
would have been less susceptible to developing chronic oral 
antral fistulas and possibly chronic maxillary sinusitis.         

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a Veteran in the same manner 
as if such additional disability was service- connected.  For 
purposes of this section, a disability is a qualifying additional 
disability if the disability was not the result of the Veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability was: (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2010).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the Veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2010).

Analysis

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151.  The pertinent questions in this case are 
whether the Veteran developed additional disability, to include 
an oral antral fistula and/or MRSA, due to the surgical 
extraction of teeth numbers 2 and 5 in January 1994, and whether 
the aforementioned surgical procedure aggravated the Veteran's 
pre-existing sinusitis.   In this regard, the Board recognizes 
the April 2004 private medical statement from Dr. R., in which he 
noted that the Veteran had experienced sinus trouble since his 
teeth were pulled in 1994, and that he also developed an oral 
antral fistula.  In addition, Dr. R. diagnosed the Veteran with 
sinusitis that was possibly being "seeded" by the oral cavity.  
To the extent that the private medical statement from Dr. R. is 
offered to show that the Veteran developed an oral antral fistula 
due to the January 1994 surgical procedure and that the surgical 
procedure aggravated his pre-existing sinusitis, however, the 
Board observes that Dr. R. does not conclude specifically that 
the January 1994 surgical extraction of teeth numbers 2 and 5 
aggravated the Veteran's pre-existing sinusitis or that the 
Veteran developed an additional disability, diagnosed as an oral 
antral fistula, as a result of the aforementioned surgical 
procedure.  In addition, even assuming that Dr. R. concluded that 
the January 1994 surgical extraction of teeth numbers 2 and 5 
aggravated the Veteran's pre-existing sinusitis and/or that the 
Veteran developed an oral antral fistula as a result of the 
aforementioned surgical procedure, which he did not, Dr. R. did 
not opine that aggravation of the pre-existing sinusitis and/or 
the additional disability, diagnosed as an oral antral fistula, 
was the result of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault or an event not 
reasonably foreseeable during the January 1994 surgical 
extraction of teeth numbers 2 and 5.  Thus, the statement from 
Dr. R. is less than probative.       

In March 2010, the VHA physician specifically concluded that the 
extraction of teeth 2 and 5 in January 1994 did not result in 
additional disability to the Veteran.  In regard to the etiology 
of the oral antral fistula, this physician indicated that it more 
likely than not was due to chronic underlying right maxillary 
sinusitis superimposed on chronically poor dentition with carious 
and abscessed teeth and resultant chronic inflammation and 
ostitis of the involved maxillary bone.  With respect to the 
etiology of MRSA, the VHA physician reported that MRSA was 
possibly due to the chronic sinus infection or abscessed teeth 
but it was unrelated to the extraction itself.  This VHA 
physician further concluded that the Veteran's oral antral 
fistula and MRSA were not related to VA carelessness, negligence, 
lack of proper skill, error in judgment or similar instance of 
fault.  Thus, the Board observes that although the Veteran 
experienced an oral antral fistula and MRSA, they were not due to 
the surgical extraction of teeth 2 and 5 in January 1994 at a VA 
facility.  

In this case, the Board recognizes that, in the March 2010 VHA 
opinion, the examiner opined that the Veteran's oral antral 
fistula and MRSA were not reasonably foreseeable events.  As 
stated above, this VHA physician also concluded that the 
Veteran's oral antral fistula and MRSA were not due to the 
surgical extraction of teeth 2 and 5 in January 1994.  Thus, the 
evidence of record is negative for any evidence which shows that 
the Veteran developed additional disabilities, to include an oral 
antral fistula and MRSA, as the result of an event not reasonably 
foreseeable during the surgical extraction of teeth 2 and 5 in 
January 1994.     

The Board also recognizes that in the March 2010 VHA opinion, the 
VHA physician stated that possibility of developing an oral 
antral fistula could have been listed independently in the 
consent form.  This suggests that an oral antral fistula was 
actually foreseeable rather than not foreseeable, as previously 
reported by the VHA physician.  Nevertheless, as stated above, 
this VHA physician also concluded that the extraction of teeth 2 
and 5 in January 1994 did not result in additional disability to 
the Veteran.  The VHA physician provided etiologies of the 
Veteran's oral antral fistula and MRSA and reported that they 
were not related to the January 1994 surgical procedure.  Thus, 
regardless of whether the Veteran was specifically informed of 
the possibility of developing an oral antral fistula prior to his 
surgical extraction of teeth 2 and 5 in January 1994, the fact 
remains that there is no competent medical evidence showing that 
he specifically developed an oral antral fistula as a result of 
the aforementioned surgical procedure.  

With respect to the Veteran's pre-existing sinusitis, the VHA 
physician opined that the January 1994 extraction of teeth 
numbers 2 and 5 did not aggravate the Veteran's pre-existing 
sinusitis, nor was it due to negligence on part of VA.  The VHA 
physician stated that it was more likely than not that extracting 
the carious and abscessed teeth actually helped to treat the 
Veteran's chronic maxillary sinusitis by possibly reducing the 
odontogenic source of bacteria into the sinus.  In regard to the 
Veteran's failure to report to the scheduled surgical closure of 
the oral antral fistula in October 1994, the VHA physician opined 
that the Veteran's failure to report to the aforementioned 
surgery made him more susceptible to developing chronic oral 
antral fistulas and possibly chronic maxillary sinusitis.  
According to the VHA physician, if the surgery had been done and 
had been successful, it was more likely than not that the Veteran 
would have been less susceptible to developing chronic oral 
antral fistulas and possibly chronic maxillary sinusitis.  Thus, 
in light of the above, the VHA opinion opposes rather than 
supports the Veteran's claim.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he experienced 
additional disability following his January 1994 surgery for 
extraction of teeth numbers 2 and 5 at a VA facility.  
Specifically, he maintains that following his dental surgery, he 
developed an oral fistula which aggravated his pre-existing 
sinusitis.  He further contends that even after his initial 
fistula healed, he developed chronic fistulas which continued to 
aggravate his sinusitis and caused him to develop infections, 
including MRSA.  In this regard, the Veteran is competent to 
report that on which he has personal knowledge, i.e., what comes 
to him through his senses.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not competent to provide evidence as to 
more complex medical questions, however.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Specifically, his 
contentions regarding experiencing additional disability, to 
include an oral antral fistula and MRSA, following his surgical 
extraction of teeth numbers 2 and 5 in January 1994, and that his 
pre-existing sinusitis was aggravated during the aforementioned 
surgical procedure, are outside of the competency of a layperson 
like the Veteran who lacks medical training.   As such, the 
Veteran's lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In light of the above, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim.  The 
VHA physician concluded that the extraction of teeth 2 and 5 in 
January 1994 did not result in additional disability to the 
Veteran, and that the Veteran's oral antral fistula and MRSA were 
not related to the aforementioned surgical procedure.  The VHA 
physician also concluded that the January 1994 extraction of 
teeth numbers 2 and 5 did not aggravate the Veteran's pre-
existing sinusitis.  Thus, the evidence does not establish that 
the Veteran has additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
a surgical extraction of teeth 2 and 5 in January 1994.   
Accordingly, the Board finds that entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of surgical extraction of 
teeth numbers 2 and 5, performed on January 27, 1994, at a VA 
facility is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of surgical extraction of teeth numbers 2 and 5, 
claimed as due to VA lack of proper care/negligence in providing 
surgical treatment on January 27, 1994, is denied.     


REMAND

The Veteran contends that his service-connected costochondritis 
and his service-connected scar each are more disabling than 
currently evaluated.  The evidence of record shows that service 
connection is in effect for bronchitis.  Due to his bronchitis, 
he underwent surgery in January 2003 for a right lower lobe lung 
segmentectomy and bronchoscopy with biopsy.  

A VA examination was conducted in December 2003.  At that time, 
the Veteran stated that he was right-handed.  He indicated that 
due to the scar from his January 2003 surgery, he had weakness in 
his right arm and back muscles.  The physical examination showed 
that he had a well-healed, narrow, 9-inch diagonal scar from 
below his right scapula to below his armpit.  The scar was 
slightly tender about 2 centimeters in from the lateral side.     

By a February 2004 rating action, the RO granted service 
connection for a scar, status post residual of a right lower lobe 
segmentectomy.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code (DC) 7804, effective from 
January 10, 2003, for the Veteran's service-connected scar.  
DC 7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to DC 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7804 (2010).

In March 2005, the Veteran underwent a VA examination.  The 
physical examination showed that the Veteran's chest wall was 
tender to palpation over the anterior ribcage.  The pertinent 
diagnosis was status post right lower lobe segmentectomy, with 
residual of costochondritis of the right chest wall.     

In a May 2005 rating action, the RO granted service connection 
for costochondritis.  At that time, the RO assigned a 10 percent 
disability rating under DC 5399-5321, effective from March 7, 
2005, for the Veteran's service-connected costochondritis.  In 
this regard, DC 5399 represents an unlisted disability requiring 
rating by analogy to one of the disorders listed under 38 C.F.R. 
§ 4.73.  DC 5321 concerns injuries to the muscles of respiration 
(thoracic muscle group (MG)) (MG XXI).  Under this code, a 
noncompensable evaluation is assigned for slight impairment, a 10 
percent rating is assigned for moderate impairment, and a 20 
percent rating is assigned for moderately severe or severe 
injuries.  38 C.F.R. § 4.73, DC 5321 (2010).  Thus, the Veteran's 
costochondritis is rated under DC 5399-5321, by analogy to injury 
to MG XXI.  

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  At 
that time, he stated that due to his service-connected scar and 
costochondritis, he had pain in his right arm with pulling or 
pushing, and with lifting objects.  According to the Veteran, the 
muscles in his back on his right side would cramp with reaching 
and lifting.  He noted that with repetitive reaching and lifting, 
he would experience muscle spasms and limited range of motion of 
his right arm.        

In the November 2009 private medical statement from Dr. M., he 
stated that he had recently examined the Veteran for complaints 
of thoracic spine pain and pain in his right rib cage.  Dr. M. 
reported that according to the Veteran, he was experiencing 
cramping and pain when using his right arm and engaging the 
intercostal and back muscles to perform physical tasks.  Upon 
physical examination, there was abnormal muscle recruitment.  Dr. 
M. stated that when the Veteran engaged his rhomboids and 
latissimus dorsi muscles on the right, there was muscle 
fasciculation and cramping.  According to Dr. M., it appeared 
that the Veteran was unable to recruit the muscles with normal 
synergy and summation, which was likely due to the fact that the 
Veteran had experienced some nerve and muscle damage from his 
January 2003 operation.        

In light of the above and the Veteran's statements regarding the 
worsening of his symptoms, to include his testimony that his 
service-connected scar was causing limitation of motion of his 
right arm, the RO must afford the Veteran a new examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the conduct 
of a thorough and contemporaneous medical examination, one which 
takes into account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

The Board also recognizes that in the November 2009 private 
medical statement from Dr. M., he stated that the Veteran 
experienced some nerve damage from his January 2003 operation.  
In this regard, the Board observes that separate ratings may be 
assigned for the separate and distinct manifestations of the same 
injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.55(a) (2010).  Here, the RO has not yet considered whether 
the Veteran experiences any neurological impairment that is 
related to his service-connected scar and/or costochondritis.  
Accordingly, consideration of separate ratings for any nerve 
damage present is indicated as part of the increased rating 
issues on appeal.          

Finally, as noted in the Introduction, the Veterans Court 
recently has held that a TDIU is an element of all appeals for an 
initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If the claimant or the record reasonably raises the 
question of whether the appellant is unemployable due to the 
disability for which an increased rating is sought, then whether 
TDIU is warranted as a result of that disability is part and 
parcel to that claim.  Id. at 455.  A TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the Veteran has satisfied each of these 
requirements.  Specifically, the Board notes that in the October 
2008 VA examination report, the Veteran stated that his usual 
occupation involved " wallpaper hanging," and that he was not 
currently working because he could no longer hang wallpaper due 
to the pain he experienced in the area of his service-connected 
scar.  Therefore, the issue of entitlement to a TDIU has been 
raised.  Id.  The RO did not address whether the Veteran's 
service-connected scar and costochondritis made him unemployable 
in the May 2005 rating decision, April 2007 statement of the 
case, or November 2008 supplemental statement of the case.  
Therefore, the matter should be remanded to the RO for 
readjudication of the Veteran's claims for an initial rating in 
excess of 10 percent for costochondritis, and an evaluation in 
excess of 10 percent for a scar, status post residual of a right 
lower lobe segmentectomy, to include the issue of TDIU, in 
accordance with the holding in Rice.   

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that they identify 
all VA and non-VA clinicians who have treated 
him for costochondritis since his separation 
from service and/or for a scar in recent 
years.  Obtain all VA treatment records that 
have not been obtained already.   Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy of 
any response, to include a negative reply and 
any records obtained, should be included in 
the claims file and communicated to the 
Veteran.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current severity of his service-connected 
costochondritis.  The claims file must be 
made available to the examiner(s) for 
review.  The examiner should specify the 
degree of injury to Muscle Group XXI 
(thoracic muscle group) and what functional 
abilities are affected.  In addition, the 
examiner should indicate if any other Muscle 
Groups are involved, and if so the extent of 
injury and any functional impairment.  The 
examiner should comment as to whether the 
disability associated with each of the 
affected muscle groups would be considered 
moderate, moderately severe, or severe.  The 
examiner also should comment on the presence 
or absence of the cardinal signs and symptoms 
of muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  
Further, the examiner should also determine 
whether the Veteran has any nerve impairment 
(e.g., numbness, neuropathy) associated with 
his service-connected costochondritis.  If 
so, then the examiner should determine which 
specific nerve groups are involved with the 
nerve impairment and characterize the overall 
neurological impairment as mild, moderate, 
moderately severe, or severe.   A complete 
rationale must be provided for any opinion(s) 
expressed.  

3.  Schedule the Veteran for appropriate 
examination(s) to determine the current 
nature and severity of the Veteran's service-
connected scar.  The examiner must measure 
the scar in terms of both length and width.  
The examiner should answer the following 
questions: (a)  Is the scar deep (i.e., 
associated with underlying soft tissue 
damage) or superficial (i.e., not associated 
with underlying soft tissue damage)?; (b)  
Does the scar cause limitation of motion, 
specifically limitation of motion of the 
right arm?  If so, the examiner must identify 
any limitation of motion, to include whether 
motion is limited to the shoulder level, 
midway between the side and shoulder level, 
or to 25 degrees from the side; (c ) Is the 
scar painful on examination?; (d)  Is the 
scar nonlinear?  A complete rationale must be 
provided for any opinion(s) expressed.

4.  Schedule the Veteran for appropriate 
examination(s) to determine the impact of his 
service-connected disabilities on his 
employability.  The claims file must be 
provided to the examiner(s) for review.  
The examiner(s) should obtain a complete 
occupational history from the Veteran, if 
possible.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) should 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's service-connected scar, 
status post residual of a right lower lobe 
segmentectomy, costochondritis, and/or 
bronchitis, alone or in combination, preclude 
him from security and following substantially 
gainful employment.  A complete rationale 
must be provided for any opinion(s) 
expressed.

5.  Thereafter, readjudicate the issues of 
entitlement to an initial rating greater than 
10 percent for costochondritis, a disability 
rating greater than 10 percent for a scar, 
status post residual of a right lower lobe 
segmentectomy, and entitlement to a TDIU.  
Consideration should be given to the 
assignment of separate ratings for associated 
orthopedic or neurological abnormalities, if 
appropriate.  See Esteban, 6 Vet. App. at 
259.  If the benefits sought on appeal are 
not granted in full, provide the Veteran and 
his service representative with a 
supplemental statement of the case and allow 
an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


